Kassia Siegel (AK Bar # 0106044)
Julie Teel Simmonds (Pro Hac Vice)
Kristen Monsell (Pro Hac Vice)
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
T: (510) 844-7100
F: (510) 844-7150
E: ksiegel@biologicaldiversity.org
kmonsell@biologicaldiversity.org
jteelsimmonds@biologicaldiversity.org

Attorneys for Plaintiffs Cook Inletkeeper and
Center for Biological Diversity

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

COOK INLETKEEPER and CENTER                          Civil Action No. 3:19-cv-00238-SLG
FOR BIOLOGICAL DIVERSITY,

    Plaintiffs,

   v.

WILBUR ROSS, et al.,

    Defendants,

and

HILCORP ALASKA, LLC, et al.,

    Intervenor-Defendants.


           PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                      SUPPLEMENTAL COMPLAINT

        Pursuant to Federal Rule of Civil Procedure Rule 15(d), Local Civil Rule 15.1,

and the Court’s February 24, 2020 scheduling order, Plaintiffs Cook Inletkeeper and

Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                          1
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 1 of 8
Center for Biological Diversity (“Plaintiffs”) hereby file this Unopposed Motion for

Leave to File a Supplemental Complaint (“Motion”). Plaintiffs seek leave to supplement

the existing Complaint to allege new facts related to the status of critically endangered

Cook Inlet beluga whales—one of the species at issue in this case—and add one

additional claim against Federal Defendants related to their failure to act on this new

information.

       As required by Local Civil Rule 15.1(a), Plaintiffs have attached to this Motion as

Exhibit 1 the proposed Supplemental Complaint in redline clearly indicating how it

differs from Plaintiffs’ First Amended Complaint. Counsel for Federal Defendants and

Defendant-Intervenors communicated to counsel for Plaintiffs on June 10, 2020 that

Federal Defendants and Defendant-Intervenors do not oppose this Motion.

                                       BACKGROUND

       On September 4, 2019, Plaintiffs filed this lawsuit challenging Federal

Defendants’ issuance of incidental take regulations and Letters of Authorization

permitting Hilcorp Alaska LLC to harm and harass highly imperiled Cook Inlet beluga

whales and other marine mammals incidental to Hilcorp’s oil and gas operations in Cook

Inlet over a five-year period. (ECF No. 1). Plaintiffs brought claims under the

Endangered Species Act, National Environmental Policy Act, and the Marine Mammal

Protection Act. Plaintiffs filed a First Amended Complaint on October 10, 2019 to

challenge the Fisheries Service’s modified Letter of Authorization. (ECF No. 28).




Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                           2
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 2 of 8
       On January 28, 2020, Federal Defendants issued a report titled “Aerial Surveys,

Distribution, Abundance, and Trend of Belugas (Delphinapterus Leucas) in Cook Inlet,

Alaska, June 2018,” dated December 2019. (ECF No. 41-1). The report documented that

the population of Cook Inlet beluga whales is estimated to be smaller and declining more

quickly than previously thought.

       Three days later, Plaintiffs sent a 60-day notice of intent to sue to Federal

Defendants under the citizen-suit provision of the Endangered Species Act, 16 U.S.C. §

1540(g), alleging Federal Defendants’ failure to reinitiate and complete consultation on

the Letters of Authorization and incidental take regulations based on this new

information violates Federal Defendants’ duty to ensure their actions are not likely to

jeopardize the continued existence of Cook Inlet beluga whales. See id. § 1536(a)(2);

(ECF No. 41-1).

       The Parties subsequently filed a stipulated motion for a revised scheduling order

to provide Plaintiffs with the opportunity to seek leave to supplement the complaint once

the 60-day waiting period necessary to bring a claim under the citizen-suit provision of

the Endangered Species Act had run. See 16 U.S.C. § 1540(g); (ECF No. 41). The Court

adopted this proposed schedule on February 24, 2020. (ECF No. 43).

       On March 30, 2020, Federal Defendants responded to Plaintiffs’ 60-day notice

stating they do not intend to reinitiate consultation based on the new information

regarding the population abundance and trend of Cook Inlet beluga whales. (See Exh. 2,

Teel-Simmonds Decl., at 3 (filed concurrently with this motion)).


Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                             3
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 3 of 8
                                    LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure Rule 15(d), “[o]n motion and

reasonable notice, the court may, on just terms, permit a party to serve a supplemental

pleading setting out any transaction, occurrence, or event that happened after the date of

the pleading to be supplemented.” Fed. R. Civ. P. 15(d). “The purpose of Rule 15(d) is

to promote as complete an adjudication of the dispute between the parties as possible by

allowing the addition of claims which arise after the initial pleadings are filed.” William

Inglis & Sons Baking Co. v. ITT Cont’l Baking Co., 668 F.2d 1014, 1057 (9th Cir. 1981).

       A supplemental complaint is “a tool of judicial economy and convenience,” and

its use “is therefore favored.” Keith v. Volpe, 858 F.2d 467, 474 (9th Cir. 1998); see also

Hjelle v. Brooks, 424 F. Supp. 595, 602 n. 3 (D. Alaska 1976) (Wright, J., concurring)

(citing 6 C. Wright & A. Miller, Federal Practice and Procedure § 1506 (1971); 3 J.

Moore, Federal Practice P 15.16[3] (2d ed. 1975)) (“The need to avoid multiplicity of

lawsuits, evidenced by ancillary and pendent jurisdiction doctrine, and by rules allowing

liberal pleading and joinder of claims, supports a policy of freely admitting supplemental

claims.”). As such, courts should allow supplemental pleadings “as of course, unless

some particular reason for disallowing them appears.” Keith, 858 F.2d at 473 (citation

omitted).

                                         ARGUMENT

       The Court should grant Plaintiffs’ request for leave to supplement the Complaint.

Granting such relief would promote judicial economy and the efficient resolution of the


Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                           4
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 4 of 8
controversy between the Parties. Federal Defendants and Defendant-Intervenors will not

be prejudiced by this supplemental pleading and, as noted above, do not oppose this

Motion.

       The standards for Rule 15(d) supplemental pleadings are easily satisfied here.

Plaintiffs’ proposed Supplemental Complaint alleges new facts based on Federal

Defendants’ Cook Inlet beluga whale report issued after Plaintiffs filed their original

Complaint. The proposed Supplement Complaint adds one new claim challenging

Federal Defendants’ failure to reinitiate and complete Endangered Species Act

consultation in light of the new information in the report. The one additional claim in

Plaintiffs’ proposed Supplemental Complaint involves the same agency action and is

based on the same core set of facts as the existing Complaint. Given the similarities in

the questions of fact, the causes of action, and the Parties, supplementation is in the

interests of justice and judicial economy and will allow the Court to more easily resolve

the entire controversy between the Parties. It would enable the Court to adjudicate the

closely related challenges as one case rather than requiring Plaintiffs to initiate a

separate lawsuit against Federal Defendants and requiring Federal Defendants and

Defendant-Intervenors to respond to that lawsuit.

       Allowing supplementation would not cause undue delay or inconvenience the

proceedings or Federal Defendants and Defendant-Intervenors because it will not alter

the Revised Scheduling Order entered by the Court on February 24, 2020. (ECF No. 43).

The Revised Scheduling Order submitted jointly by the Parties contemplated and


Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                              5
          Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 5 of 8
incorporated this Motion for Leave to File a Supplemental Complaint. The Revised

Scheduling Order directed Plaintiffs to file such a motion within two days of the

expiration of the 60-day notice period, with Federal Defendants and Defendant-

Intervenors reserving their right to oppose the motion. (Id. at 1). The subsequent

administrative record and briefing deadlines are tied to the Court’s order on this Motion.

(Id. at 1–2).

       Plaintiffs had intended to file this Motion by April 12, 2020, which is 62 days

from Federal Defendants’ receipt of Plaintiffs’ 60-day notice of intent to sue. However,

on March 30, 2020, the U.S. District Court for the District of Alaska issued

Miscellaneous General Order 20-11 (“MGO 20-11”), which imposed “a stay on all civil

matters for 30 days, unless otherwise ordered by the presiding judge in a specific case.”

MGO 20-11, ¶ B.1. This pushed Plaintiffs’ intended filing date to May 12, 2020. Then,

on April 20, 2020, the U.S. District Court for the District of Alaska issued Miscellaneous

General Order 20-13 (“MGO 20-13”). MGO 20-13 extended the stay imposed on all

civil matters “for an additional 30 days, unless otherwise ordered by the presiding judge

in a specific case.” MGO 20-13, ¶ B.1. Pursuant to MGO 20-13, Plaintiffs waited an

additional 30 days before filing this Motion.

       On May 22, 2020, the U.S. District Court for the District of Alaska issued

Miscellaneous General Order 20-17 (“MGO 20-17”), which lifted the stay on civil

matters as of June 1, 2020 and specifies that “any filing deadlines affected by the stay

shall be extended to reflect the 60-day time period of the stay.” MGO 20-17, ¶ B.1.


Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                           6
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 6 of 8
Accordingly, Plaintiffs are filing this Motion on June 11, 2020—60 days from their

original deadline of April 12, 2020.

       This filing is very early in the procedural history of the case, the Court may rule

on it at its convenience, and only once the Court rules will the subsequent deadlines

relating to the administrative record and briefing from the Revised Scheduling Order be

triggered.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

Unopposed Motion for Leave to File a Supplemental Complaint.


       Respectfully submitted this 11th day of June, 2020.

                                              s/ Julie Teel Simmonds
                                              JULIE TEEL SIMMONDS (Pro Hac Vice)

                                              s/ Kristen Monsell
                                              KRISTEN MONSELL (Pro Hac Vice)
                                              KASSIA SIEGEL (AK Bar # 0106044)
                                              Center for Biological Diversity
                                              1212 Broadway, Suite 800
                                              Oakland, CA 94612
                                              jteelsimmonds@biologicaldiversity.org
                                              kmonsell@biologicaldiversity.org
                                              ksiegel@biologicaldiversity.org
                                              Tel: (510) 844-7100
                                              Fax: (510) 844-7150

                                              Attorneys for Plaintiffs Cook Inletkeeper
                                              and Center for Biological Diversity




Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                                7
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 7 of 8
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, I electronically filed the foregoing

UNOPPOSED MOTION FOR LEAVE TO FILE A SUPPLEMENTAL COMPLAINT,

along with a [PROPOSED] ORDER, PLAINTIFFS’ PROPOSED SUPPLEMENTAL

COMPLAINT, and the DECLARATION OF JULIE TEEL SIMMONDS with the Clerk

of the Court using the CM/ECF system, which will automatically serve the documents

upon counsel of record for Federal Defendants and Intervenor-Defendants.


                                          By: s/ Kristen Monsell
                                          Kristen Monsell, Pro Hac Vice

                                          KRISTEN MONSELL
                                          CENTER FOR BIOLOGICAL DIVERSITY

                                          Attorney for Plaintiffs Cook Inletkeeper
                                          and Center for Biological Diversity




Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Unopposed Motion for Leave to File Supplemental Complaint
Case No. 3:19-cv-00238-SLG                                                            8
         Case 3:19-cv-00238-SLG Document 45 Filed 06/11/20 Page 8 of 8
